NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3015-15T2


LOUISE DERUVO, f/k/a LOUISE
DEMEO,

        Plaintiff-Respondent,

v.

DANIEL DEMEO,

     Defendant-Appellant.
_________________________


              Submitted May 23, 2017 — Decided June 15, 2017

              Before Judges Koblitz and Rothstadt.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Hudson County,
              Docket No. FM-09-881-10.

              Paul N. Mirabelli, attorney for appellant.

              Law Offices of Jef Henninger, attorneys for
              respondent (Morgan Rice, on the brief).


PER CURIAM

        Defendant appeals from a February 12, 2016 post-judgment

matrimonial order denying his application to require plaintiff to

forfeit her interest in certain property because she failed to pay
him $2325.    The court required plaintiff to pay $2325 plus $4200

in counsel fees, but did not enforce the parties' settlement

provision calling for forfeiture.           Because the Family Part is a

court of equity, and we defer to the reasoned decisions of that

court, we now affirm substantially for the reasons expressed by

the motion judge in her oral opinion on the same date as she signed

the order.

     The    parties   were   married   in   2001   and   divorced   in   2010

incorporating a property settlement agreement that included the

provision that after divorce plaintiff would obtain ownership of

the parties' business, Quality Trans Parts, Inc., including the

property where it was located. Defendant received other properties

and plaintiff agreed to pay him $200,000 in $6000 monthly payments.

The parties continued to dispute equitable distribution post-

judgment, until they finally entered into an April 27, 2015 consent

order, requiring plaintiff to pay defendant $30,000 by May 15,

2015, $20,000 by July 20, 2015, and a final $30,000 by September

15, 2015.      The consent order included a provision requiring

plaintiff to forfeit the property if she "misse[d] any of the

above payments by more than 30 days."          The order also called for

a $25 per diem penalty for defendant's failure to comply with the

transfer of properties.      Plaintiff was to deduct this penalty from

her payments.

                                2                                   A-3015-15T2
     Plaintiff unilaterally deducted $1422 for title insurance and

$2325 in per diem penalties.            After the lawyers discussed the

issue, plaintiff paid the title insurance fee. An impasse occurred

with regard to the $2325 per diem deduction.

      The motion judge explained her decision, stating:

            the remedy here to actually forfeit, I
            believe, based on the monies that were paid,
            would be Draconian. I know that counsel has
            said this was their bargained for relief. The
            [c]ourt noticed . . . however, for purposes
            of the record . . . that there was substantial
            compliance and this issue of $2,000 plus
            dollars is what we're talking about.

            In the global scheme of things, the [c]ourt
            finds that it would be overkill to allow
            $77,000 plus of payments being made and then
            to forfeit all interest in the property
            because of what is considered a $2,300 plus
            dispute.

            I recognize that the terms of the contract do,
            indeed, call for forfeiture, but I also
            recognize   that   that  remedy,   given   the
            situation here, is somewhat more than . . .
            fairness would dictate to be done and the
            [c]ourt is not going to have her forfeit the
            properties.

     The court found plaintiff in violation of litigant's rights

and ordered her to pay significant counsel fees of $4200.

     "Because    of   the   family     courts'   special   jurisdiction     and

expertise   in   family     matters,    appellate   courts    should    accord

deference to family court factfinding," and the conclusions that

flow logically from those findings of fact.                Cesare v. Cesare,

                                 3                                     A-3015-15T2
154 N.J. 394, 413 (1998).       The resolution of this protracted

dispute over equitable distribution was resolved by the motion

judge, who understood and evaluated the equities of the situation

in light of the hostile feelings frequently engendered by post-

judgment matrimonial litigation.

     Plaintiff paid substantially what she owed to defendant.   She

was appropriately punished for her unreasonable position regarding

a comparatively small amount of money by having to pay counsel

fees, which were significantly higher than the sum she wrongly

withheld.

     Affirmed.




                            4                              A-3015-15T2